Citation Nr: 1627187	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to herbicides and ionizing radiation.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the U.S. Court of Appeals for Veterans Claims (Court), which issued a February 2016 memorandum decision vacating and remanding an August 2014 Board decision.

In August 2014, this matter was before the Board on appeal from a January 2006 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was held before the undersigned in June 2009.  A transcript of the hearing is of record.  In September 2010 and June 2013, the Board remanded the claim for further development of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand to comply with the direction of the February 2016 Court decision.  The Court indicated that the December 2013 dose estimate opinion from the VA Undersecretary for Health, via the Post 9/11 Era Environmental Health Program, and the January 2014 opinion from the Under Secretary for Benefits, via the Director of the Compensation Service, fail to consider the potential radiation exposure from operating X-ray and positron emission tomography (PET) scan machines adequately.  As such, the Board remands to obtain new dose estimate and opinion in accordance with the duty to assist and the Court's opinion.  

The Veteran's attorney also made the argument to the Court that the Veteran should be provided with a medical opinion regarding whether the Veteran's exposure to herbicides during service would be sufficient to cause his cancer.  Appellant's Brief at 9-10.  Non-Hodgkin's lymphoma is among those diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e) (2015).  Service connection will be presumptively associated with service in the event that evidence, sufficient to reach equipoise, is obtained to show the Veteran was exposed to herbicides during service.  A medical opinion would only be necessary in the face of evidence tending to rebut the presumption, which the Veteran's attorney has not identified.  See 38 C.F.R. § 3.307(d) (2015).  The Board declines to order the requested medical opinion. 

The Veteran's attorney also argued to the Court that the undersigned Veterans Law Judge failed to discharge his obligations under 38 C.F.R. § 3.103(c)(2) during the June 2009 hearing in two ways.  First, he argues that the undersigned failed to associate "a 2004-2005 VA study which showed that Agent Orange exposure could come from contact with returning soldiers" from Vietnam or ask any relevant follow-up questions.  Appellant's Brief at 12.  Second, he argues the undersigned failed to suggest to the Veteran that he "find buddy statements, or search for other medical evidence."  Id at 13.

The Board will not direct development regarding either of these arguments.  The "2004-2005 VA study" mentioned during the 2009 hearing was identified by the Veteran's then-representative as "an environmental test" which he believed was of record.  June 2009 Hearing (Hrg.) Transcript (Tr.) at 3.  The record before the Board already contains a February 2005 VA outpatient record entitled "HISTORY & PHYSICAL OPT" which was an "Environmental physical exam."  The physician's assistant conducting the exam noted that the Veteran "would like to relate his chief complaint of non-Hodgkin's lymphoma...to his exposure to Agent Orange."  Thus, no further action is required because the record in question is already of record.  Similarly, the Board is remanding for additional development of medical evidence regarding potential herbicide exposure during service.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded, including whatever further information or buddy statements he deems relevant regarding herbicide exposure while treating wounded servicemen.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward any records or other evidence, including the Veteran's lay testimony and statements, regarding the Veteran's in-service occupational exposure to radiation to the Under Secretary for Health and request preparation of a dose estimate, to the extent feasible, based on available methodologies, in accordance with 38 C.F.R. § 3.311(a).

The dose estimate must explicitly discuss the extent of the Veteran's potential occupational radiation exposure from X-ray and PET scan machines and arrive at a dose estimate based on that occupational exposure to the extent feasible even though the Defense Threat Reduction Agency and The U.S. Army Ionizing Radiation Dosimetry Center were not able to locate radiation exposure records for the Veteran. 

2.  After a dose estimate is secured, forward the claims file to the Under Secretary for Benefits for an opinion pursuant to 38 C.F.R. § 3.311(c).  

The opinion must explicitly discuss the extent of occupational radiation exposure from X-ray and PET scan machines even though the Defense Threat Reduction Agency and The U.S. Army Ionizing Radiation Dosimetry Center were not able to locate radiation exposure records for the Veteran.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

